 


109 HR 4467 IH: To authorize salary adjustments for Justices and judges of the United States for fiscal year 2006.
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4467 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Mr. Sensenbrenner (for himself and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize salary adjustments for Justices and judges of the United States for fiscal year 2006. 
 
 
1.Authorization of salary adjustments for Federal justices and judgesPursuant to section 140 of Public Law 97–92, Justices and judges of the United States are authorized during fiscal year 2006 to receive a salary adjustment in accordance with section 461 of title 28, United States Code. 
 
